DETAILED ACTION
Claims 1-38 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 30 and 32 for use of the term “optionally” which renders the claim indefinite because it is unclear the step following the phrase are part claimed method.
Appropriate correction is required.
Dependent claims fall herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Manning (2014/0186361-cited by the IDS) and Kolhe et al. (AIChE, 2009-see attached form 892).
The claims are directed to (in part): 
adalimumab, 
free histidine, 
sugar stabilizer, 
water; 
wherein the composition has a pH between 5.0 and 6.7; is free of amino acids other histidine and is free of phosphate buffering agents; wherein the composition comprises the adalimumab, free histidine and the sugar stabilizer in molar ratio of 1: 14-40: 288-865, respectively; see instant claim 1.
Manning describes aqueous pharmaceutical adalimumab compositions suitable for long-term storage of adalimumab, methods of manufacture of these compositions, etc.; see abstract. See para. 63 teaching that formulations are reconstituted with water; see claim 1. 
See para. 216 and Table H-3, p. 27 for formulation #11 comprising the following: 50 mM adalimumab, citrate, histidine, mannitol, NaCl and polysorbate 80. See instant claims 1, 2, 4, 9, 11,13-14 and 23-24. Also see formulation #6 which comprising 50 mM adalimumab, histidine, acetate, mannitol, NaCl and polysorbate 80; see at least claims 9, 11 and 23-24.
See para. 290 and 291 for the following recitations; see also instant claims 5, 6, 25, 28 and 33.
[0290] A tonicity modifier is a molecule that contributes to the osmolality of a solution. The osmolality of a pharmaceutical composition is preferably adjusted to maximize the active ingredient's stability and/or to minimize discomfort to the patient upon administration. It is generally preferred that a pharmaceutical composition be isotonic with serum, i.e., having the same or similar osmolality, which is achieved by addition of a tonicity modifier.
[0291] In a preferred embodiment, the osmolality of the provided formulations is from about 180 to about 420 mOsM. However, it is to be understood that the osmolality can be either higher or lower as specific conditions require.
See para. 93 which teaches that polysorbate 20 and polysorbate 80 are among the polysorbate surfactants which may be used in the compositions; see claims 20 and 36. 
See the formulation of para. 16 comprising i) adalimumab, ii) a buffer including a histidine, iii) a surfactant, iv) one or both of the following: a) a stabilizer including glycine and arginine, b) a polyol, including sorbitol; and see para. 63 indicating that water is used for reconstitution. See at least para. 198 indicating that glycine and arginine are tonicity modifiers/stabilizers. See instant claims 22, 23, 26, 30, 32, 35, 37 and 38.
See para. 85, 304 and 313 for the following recitations (emphasis added).
[0085] The term "therapeutically effective amount" refers to an amount which, when administered to a living subject, achieves a desired effect on the living subject. For example, an effective amount of the polypeptide of the invention for administration to the living subject is an amount that prevents and/or treats an integrin .alpha.v.beta.3-mediated disease. The exact amount will depend on the purpose of the treatment, and will be ascertainable by one skilled in the art using known techniques. As is known in the art, adjustments for systemic versus localized delivery, age, body weight, general health, sex, diet, time of administration, drug interaction and the severity of the condition may be necessary, and will be ascertainable with routine experimentation by those skilled in the art.

[0304] The therapeutically effective amount of the adalimumab in the provided compositions will depend on the condition to be treated, the severity of the condition, prior therapy, and the patient's clinical history and response to the therapeutic agent. The proper dose can be adjusted according to the judgment of the attending physician such that it can be administered to the patient one time or over a series of administrations.

[0311] In some instances, an improvement in a patient's condition will be obtained by administering a dose of up to about 100 mg of the pharmaceutical composition one to three times per week over a period of at least three weeks. Treatment for longer periods may be necessary to induce the desired degree of improvement. For incurable chronic conditions the regimen may be continued indefinitely. For pediatric patients (ages 4-17), a suitable regimen may involve administering a dose of 0.4 mg/kg to 5 mg/kg of adalimumab, one or more times per week.

Manning does not explicitly express the molar ratios provided by the instant claims (see at least claims 1-3, 18-20, 22-24, 26-30, 32 and 34); that composition further comprises an imidazolium form of histidine, including histidine hydrochloride (7, 8 and 10-12); and, the composition of claims 27 and 29 within the surfactant is polysorbate 20. 

Kolhe is cited for teaching a histidine buffer comprising imidazole; see p. 730, col. 1 for providing a L-histidine (hydrochloride) buffer. Also see p. 731, col. 1 describing a citrate buffer as a (tri)carboxylic acid (or citric acid) and precipitation of sodium citrate.

It would have been obvious to one ordinary skill in the art at the time of the invention to modify the concentrations of each of the components of the formulations taught by Manning. One would have been motivated to do so for the advantage of optimizing the composition in view of different factors, including systemic versus localized delivery, age, body weight, general health, sex, diet, time of administration, drug interaction and the severity of the condition may be necessary.

It would have been obvious to one ordinary skill in the art at the time of the invention to use known buffers, including a L-histidine (hydrochloride) buffer and a citrate buffer, in the compositions described by Manning. One would have been motivated to do so for the advantage of using known buffers of the art for the compositions described by Manning.

It would have been obvious to one ordinary skill in the art at the time of the invention to use polysorbate 20 as a surfactant in the composition described by Manning. One would have been motivated to do so because polysorbate 20 is taught as a surfactant by Manning. 

There would have been a reasonable expectation of success given the underlying materials and methods are widely known, commonly used and successfully demonstrated; for example, polysorbate 20 is known surfactant, use of known buffers is commonly practiced in the art, optimizing a formulation in view of medical history, age, severity of disease, etc. is commonly practiced.

The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 and 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 12 and 16-18 of U.S. Patent No. 10426833 in view of Manning (2014/0186361-cited by the IDS) and Kolhe et al. (AIChE, 2009-see attached form 892). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising adalimumab, a histidine buffer, sugar stabilizer and a surfactant which is a polysorbate 20. Note that the instant claims may comprise other components including a citrate buffer.
Manning is cited for providing that a formulation may be optimized in view of amounts for each component depending on different factors, including age, severity of disease, medical history, etc.
Kolhe is cited for teaching a histidine buffer comprising an imidazolium form of histidine. 
Claims 1-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10493152 in view of Manning (2014/0186361-cited by the IDS) and Kolhe et al. (AIChE, 2009-see attached form 892). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising adalimumab, a histidine buffer, sorbitol and a surfactant which is a polysorbate 20. Note that the instant claims may comprise other components including a citrate buffer.
Manning is cited for providing that a formulation may be optimized in view of amounts for each component depending on different factors, including age, severity of disease, medical history, etc.
Kolhe is cited for teaching a histidine buffer comprising an imidazolium form of histidine. 
Conclusion
	No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648